                      Case 21-50208-KBO                      Doc 5         Filed 03/31/21             Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

 In re:                                                                                  Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                                  Case No. 19-12153 (KBO)

                                         Debtors.                                        (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7                                          Adv. Proc. No. 21-50208 (KBO)
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,

                                        Plaintiff,

 vs.

 DIAMOND E. TRUCKING, INC.,

                                        Defendant.

              STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TO
             ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

                      Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant

Diamond E. Trucking, Inc. (the “Defendant,” and together with Plaintiff, the “Parties”), enter

into this Stipulation for Extension of Time for Defendant to Answer, Move or Otherwise Respond

to the Complaint (the “Stipulation”) and hereby stipulate and agree as follows:

           1.         The Parties agree and stipulate that the time within which the Defendant may

answer, move, or otherwise plead in response to the Complaint [D.I. 1] in the above-captioned



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:233652.1 57095/002
                  Case 21-50208-KBO         Doc 5       Filed 03/31/21    Page 2 of 2




adversary proceeding is hereby extended to and including April 30, 2021.

        2.       Except as specifically set forth herein, all rights, claims and defenses of the Parties

are fully preserved.

Dated: March 31, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Peter J. Keane
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Andrew W. Caine (CA Bar No. 110345)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, Delaware 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: bsandler@pszjlaw.com
                                                         acaine@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                             Counsel to Plaintiff

                                             and


                                             TAYLOR, PORTER, BROOKS & PHILLIPS L.L.P.

                                             /s/ Michael A. Crawford
                                             Michael A. Crawford (La. Bar #22315)
                                             Tom S. Easterly (La. Bar #30488)
                                             450 Laurel Street, 8th Floor
                                             Baton Rouge, LA 70801
                                             Tel: (225) 387 3221
                                             Fax: (225) 346-8049
                                             Email: mike.crawford@taylorporter.com
                                                    tom.easterly@taylorporter.com

                                             Counsel to Defendant




DOCS_DE:233652.1 57095/002                          2
